Case 21-10097-pmm          Doc 13-1 Filed 01/28/21 Entered 01/28/21 15:43:36                Desc
                            Certificate of Service Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Robert S. Stimpfle                                   Case # 21-10097

                      Debtor                                CHAPTER 13

                                CERTIFICATE OF SERVICE

       I, Charles Laputka, Esquire, do hereby certify that on the 28th day of January, 2021, a true

and correct copy of the Chapter 13 Plan was served upon all creditors listed in the matrix and by

first-class, postage prepaid U. S. mail and/or via electronic delivery through the U.S. Bankruptcy

Court’s ECF system upon:

Scott F. Waterman, Trustee                                  United States Trustee
P.O. Box 4010                                               Office of the U.S. Trustee
2901 St. Lawrence Avenue                                    833 Chestnut Street, Suite 500
Reading, PA 19606                                           Philadelphia, PA 19107
ECFMail@ReadingCh13.com                                     USTPRegion03.PH.ECF@usdoj.gov

Rebecca Ann Solarz, Esquire
KML Law Group, P.C.
701 Market Street
Suite 5000
Philadelphia, PA 19106
bkgroup@kmllawgroup.com



                                                            Laputka Law Office, LLC

                                                            /s/ Charles Laputka, Esquire
                                                            Charles Laputka, Esq.
                                                            Attorney for Debtor
                                                            PAID: 91984
                                                            claputka@laputkaklaw.com
